DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/12/2022, 6/29/2022, 8/16/2022, and 10/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed June 27, 2022 has been entered. Claims 1-4, 6-14, and 16-20 remain pending in the application. Applicant's amendments to the Claims have overcome each and every 101 rejections previously set forth in the Non-Final Office Action mailed March 28, 2022.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (US 5925127 A; hereinafter Ahmad) in view of Halliday et al. (US20020083003A1; hereinafter Halliday).
With respect to claims 1 and 11:
	Ahmad teaches A computer-implemented method of securing computer executable software for tracking usage of at least one software application, the computer executable software for tracking usage of at least one software application comprising tracking software installed on a client computer and monitoring software installed on the client computer, wherein the monitoring software is hidden from users of the tracking software, the method comprising: (By disclosing, a rented software program module is downloaded from an Internet site operated by an authorized software rental service provider along with a Check-in/Check-out module (tracking software) and a Software Monitor module (monitoring software). In addition, the program module 100 and the corresponding CICO module 120 (one module) are downloaded from the server 80a (in no particular order) to the user's computer 20 and the Software Monitor module 140 is resident on the user's computer 20. See at least Ahmad: Abstract; 9/45-62)
A computer system for securing computer executable software for tracking usage of at least one software application, the computer executable software for tracking usage of at least one software application comprising tracking software and monitoring software, wherein the monitoring software is hidden from users of the tracking software, the system comprising a client computer with the tracking software and the monitoring software installed thereon and configured by the tracking software and the monitoring software to perform actions comprising: (As stated above, see at least Ahmad: Abstract)
tracking, by the tracking software, a usage of the at least one software application by the client computer, wherein the tracking the usage comprises: (By disclosing, the step of tracking the use of the computer program during the licensed use can include the Software Monitor module starting a timer to record the time of use of the computer program. See at least Ahmad: 2/62-67; 3/6-19; 11/27-35)
detecting by the tracking software, an initiation of the at least one software application on the client computer; (By disclosing, at step 580, the rented program module 100 is launched (initiation) on the user's computer. See at least Ahmad: 13/37-64; Figs. 4 & 5A-5B)
suspending by the tracking software, an execution process of the at least one software application; (By disclosing, at step 590, the program module 100 queries the SM 140 for authorization (suspending) to run on the user's computer 20. See at least Ahmad: 13/37-64; Figs. 4 & 5A-5B)
determining, by the tracking software, that the software application is subject to at least one software license agreement; (By disclosing, the program module 100 cannot run unless the SM 140 is operational and has received the required licensing information from the CICO module 120. See at least Ahmad: 13/37-64; Figs. 4 & 5A-5B)
obtaining a license for a usage of the at least one software application; and (By disclosing, if the SM 140 has been loaded on the user's computer 20, the method follows the "YES" branch to step 610 and the program module 100 passes its APPID to the SM 140 and requests license information from the SM 140. See at least Ahmad: 13/37-64)
resuming, by the tracking software, the initiation of the software application on the client, whereby the client computer executes the software application; (As stated above, and by further disclosing, if, at step 650, usage time does remain for the rented program module 100, the method follows the "YES" branch through step 660. See at least Ahmad: 13/65 ~ 14/6; Figs. 4 & 5A-5B)
obtaining, by the tracking software, an execution status of the monitoring software; and ... (By disclosing, at step 590, the program module 100 queries (obtaining) the SM 140 for authorization to run on the user's computer 20, and at decision step 650, the SM 140 (monitoring software) checks its database to determine whether usage time remains for the rented program module 100. In addition, the program module 100 may be appended to the CICO module 120 to form one module. See at least Ahmad: 13/37-67; 9/45-57; 11/1-13; Fig. 5A, item 650)
However, Ahmad does not teach explicitly restarting execution of the monitoring software, by the tracking software, in response to obtaining an execution status of the monitoring software indicating that the monitoring software is not executing. 
Halliday, directed to method and apparatus for the accurate metering of software application usage and the reporting of such usage to a remote site on a public network and thus in the same field of endeavor, teaches
restarting execution of the monitoring software, by the tracking software, in response to obtaining an execution status of the monitoring software indicating that the monitoring software is not executing. (By disclosing, after this initialization phase, the login tool checks to see if a metering monitor 4A is running on the client computer 1A. If not, then it starts one in step 6F. See at least Halliday: [0074])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for monitoring the use of rented software teachings of Ahmad to incorporate the method and apparatus for the accurate metering of software application usage and the reporting of such usage to a remote site on a public network teachings of Halliday for the benefit of providing metering and billing facilities to software applications. (See at least Halliday: [0019])
With respect to claims 2 and 12:
Ahmad and Halliday teach the method of claim 1 and the system of claim 11, as stated above.
Halliday, in the same field of endeavor, teaches further comprising: 
storing software identification data for the at least one software application in a configuration file; (By disclosing, a configuration file 4D is a medium that stores current configuration parameters that enable correct behavior of the entire system on this client computer. In addition, a default configuration file is supplied with each client application. See at least Halliday: [0068] & [0070])
checking, by the monitoring software, whether the configuration file is present; (By disclosing, the login tool 4B first reads in the configuration parameters (6C) from the configuration file 4D if the file exists. See at least Halliday: [0074])
detecting, by the monitoring software, that the configuration file is not present; and (By disclosing, otherwise it uses default parameters as per 6D. See at least Halliday: [0074])
sending an alert to an administrator of the computer executable software for tracking usage of at least one software application in response to the detecting. (By disclosing, the login tool can also be used to modify the parameters in the configuration file to match the user's specific environment and preferences. Modified parameters will be stored in the configuration file. The process is notified to and performed by the administrator. See at least Halliday: [0074])
With respect to claims 3 and 13:
Ahmad and Halliday teach the method of claim 1 and the system of claim 11, as stated above.
Ahmad further teaches wherein the tracking software comprises at least one tracking software file, (By disclosing, the SM 140 preferably also hooks into the system clock (tracking software file) of the user's computer 20. See at least Ahmad: 14/20-27)
the method further comprising: 
checking, by the monitoring software, whether the at least one tracking software file is unchanged; (By disclosing, the SM 140 preferably also hooks into the system clock of the user's computer 20, typically by use of an event handler, to detect whether the user tampers with the time and/or date of the system clock of the computer 20. See at least Ahmad: 14/20-27)
detecting, by the monitoring software, that the at least one tracking software file is not unchanged; and (As stated above, see at least Ahmad: 14/20-27)
sending an alert to an administrator of the computer executable software for tracking usage of at least one software application in response to the detecting. (By disclosing, the SM 140 may hook into the system clock of the computer 20 via the operating system, which offers system time and system date, to be notified (alert) each time the system clock is changed. See at least Ahmad: 11/36-42)
With respect to claims 4 and 14:
Ahmad and Halliday teach the method of claim 1 and the system of claim 11, as stated above.
Ahmad further teaches further comprising: 
checking, by the monitoring software, whether at least one directory for the tracking software is unchanged; (By disclosing, if the CID is not the default CID (i.e., 11111-11111), and the CID is not found in the SM 140 database, the SM 140 assumes that this CICO module 120 has been illegally copied and is already expended. In addition, at step 550, in response to the unique CID generated by the SM 140, the CICO module 120 stores the unique CID and passes its physical location to the SM 140… the physical location of the CICO is typically its directory location. See at least Ahmad: 12/61 ~ 13/7; 13/20-29; Figs. 4 & 5A-5B)
detecting, by the monitoring software, that the at least one directory for the tracking software is not unchanged; and (As stated above, see at least Ahmad: 12/61 ~ 13/7; 13/20-29; Figs. 4 & 5A-5B)
sending an alert to an administrator of the computer executable software for tracking usage of at least one software application in response to the detecting. (As stated above, see at least Ahmad: 12/61 ~ 13/7; 13/20-29; Figs. 4 & 5A-5B)
With respect to claims 6 and 16:
Ahmad and Halliday teach the method of claim 1 and the system of claim 11, wherein the obtaining the license for the usage of the at least one software application comprises:, as stated above.
Ahmad further teaches 
requesting, by the tracking software and from a server, the license for the usage of the at least one software application on the client computer; (By disclosing, the method follows the "YES" branch to step 610 and the program module 100 passes its APPID to the SM 140 and requests license information from the SM 140. See at least Ahmad: 13/37 ~ 14/6; Figs. 4 & 5A-5B)
determining, by the server, that the usage of the at least one software application on the client computer satisfies a plurality of license entitlement criteria from the at least one software license agreement; and (By disclosing, at decision step 650, the SM 140 checks its database to determine whether usage time remains for the rented program module 100. See at least Ahmad: 13/37 ~ 14/6; Figs. 4 & 5A-5B)
providing, by the server and to the client computer, a license for the usage of the at least one software application on the client computer. (By disclosing, at step 660, the SM 140 returns a valid message to the program module 100 to verify that use of the program module 100 is authorized. See at least Ahmad: 13/37 ~ 14/9; Figs. 4 & 5A-5B)
With respect to claims 7 and 17:
Ahmad and Halliday teach the method of claim 1 and the system of claim 11, as stated above.
	Halliday, in the same field of endeavor, further teaches 
wherein the obtaining, by the tracking software, a status of the monitoring software comprises periodically obtaining by the tracking software, a status of the monitoring software at least once per second. (By disclosing, facilities are included to prevent misuse of the system… include: means for disabling the client applications if usage information does not reach the metering server on a periodic basis. The limitation “at least once per second” would be an obvious matter of design choice. See at least Halliday: [0059])
With respect to claims 8 and 18:
Ahmad and Halliday teach the method of claim 1 and the system of claim 11, as stated above.
Ahmad further teaches further comprising: 
obtaining, by the monitoring software, a status of the tracking software; and (By disclosing, the computer program is launched after the CICO module is launched. The CICO module provides licensing information for the computer program to the Software Monitor module. See at least Ahmad: 3/20-32)
restarting the tracking software, by the monitoring software, in response to receiving a status of the tracking software indicating that the tracking software is not executing. (By disclosing, in response to the licensing information provided by the CICO module, the Software Monitor module authorizes use of the computer program. See at least Ahmad: 3/20-32)
With respect to claims 9 and 19:
Ahmad and Halliday teach the method of claim 1 and the system of claim 11, as stated above.
Ahmad further teaches further comprising sending an alert to an administrator of the computer executable software for tracking usage of at least one software application in response to receiving a status of the monitoring software indicating that the monitoring software is not executing. (By disclosing, if the SM 140 has not been loaded, the method follows the "NO" branch to step 600 and the program module 100 determines the SM 140 is inactive and generates an error message (alert) to the user indicating an error state. See at least Ahmad: 13/40-43)
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Halliday, as applied to claims 1 and 11, and in further view of Dickson (US 8769299 B1; already of record in IDS; hereinafter Dickson).
With respect to claims 10 and 20:
Ahmad and Halliday teach the method of claim 1 and the system of claim 11, as stated above.
However, Ahmad and Halliday do not teach ...storing installation data for the at least one software application in an encrypted configuration file; wherein at least one configuration file for at least one of the tracking software or the monitoring software is encrypted.
Dickson, directed to license utilization management system license wrapper and thus in the same field of endeavor, teaches further comprising: 
storing installation data for the at least one software application in an encrypted configuration file; (By disclosing, initializing, by the license management interface, encryption information, including encrypting the location definition in the configuration file for the software application. See at least Dickson: 14/15-18)
wherein at least one configuration file for at least one of the tracking software or the monitoring software is encrypted. (As stated above, see at least Dickson: 14/15-18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ahmad and Halliday to incorporate the license utilization management system license wrapper teachings of Dickson for the benefit of managing license usage, allocating license usage, and processing a license request. (See at least Dickson: 1/44-67)
Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 101 rejections that the features are technical in nature, rather than relating to human relationships, and cannot be reasonably interpreted as being performed in a human mind, it is noted that even though the method or system is recited to be ‘computer-implemented’ and the steps are performed by the tracking software, no technical details is related and therefore the steps can be performed manually or mentally. Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) is not indicative of integration into a practical application. 
In response to applicant’s argument that the claimed "restarting execution of the monitoring software" does not read on Ahmad's starting a timer, it is noted that Halliday teaches that the execution or running of the metering monitor is checked and then, if not, one metering monitor is started. (See at least Halliday: [0074])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tyagi et al. (US 20210073354 A1) teaches remote software usage monitoring and entitlement analysis, including notifying the managed network that it is out of compliance with the software license agreement.
Punathil et al. (US 20200285716 A1) teaches method for detecting and monitoring of natural language software license term and condition, involves reporting, logging or auditing user actions that violate set of rules identified for installation of software on client computer, including configuration file and violating of the set of rules of the configuration file. 
Wang et al. (US 20200201614 A1) teaches automatic generation of a software configuration for license reconciliation.
Kethireddy (US 20100031352 A1) teaches system and method for enforcing licenses during push install of software to target computers in a networked computer environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685  

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685